Johnson, Judge:
These are protests against the collector’s reliquidation of entries covering importations of certain cheeses on the ground that the collector failed to follow a judgment order of this court, dated March 3, 1955. The relief requested is that the entries be re-reliquidated with allowance following the judgment order.
In our original decision and judgment, which covered over 90 protests and entries, we held that the merchandise represented by the items marked with the letter “A” on the invoices was properly dutiable at 5 cents per pound, but not less than 25 per centum ad valorem, under paragraph 710 of the Tariff Act of 1930, as modified by the trade agreement with Argentina, T. D. 50504, and the collector was directed to reliquidate the entries accordingly. John Alban & Co., Inc., et al. v. United States, 34 Cust. Ct. 299, Abstract 58798. It appears, however, that on reliquidation, the collector did not fully comply with the mandate of this court as to the entries involved herein.
At the trial, counsel for the defendant stated that the Government had no objection and recommended that allowances be made according to the amended report of the collector in each case.
The issue before the court, however, is the effect of the collector’s failure to reliquidate in conformity with the decision and judgment of the court and the proper remedy available to the plaintiffs.
It is well settled that when a decision and judgment of this court have become final and conclusive on all parties, it is the duty of the collector to reliquidate in accordance with the court’s mandate. United States v. Kurtz, Stuböeck & Co., 5 Ct. Cust. Appls. 144, T. D. 34192; United States v. Dickson, 139 F. 251, T. D. 26422; Fulghum & Co. v. United States, 1 Cust. Ct. 284, C. D. 66; Aris Gloves, Inc. v. United States, 20 Cust. Ct. 102, C. D. 1091; Maui Dry Goods & Grocery Co., Ltd. v. United States, 24 Cust. Ct. 297, C. D. 1251; Juillard Cockcroft Corp., etc. v. United States, 31 Cust. Ct. 325, Abstract 57670. Such a reliquidation does not constitute a decision by the collector and is not subject to protest under section 514 of the Tariff Act of 1930, provided it follows the mandate of the court. Smith v. United States, 1 Ct. Cust. Appls. 489, T. D. 31527; United States v. Edward M. Poons Co. of Kobe, Inc., 18 C. C. P. A. (Customs) 283, T. D. 44451; Bullocks, Inc. v. United States, 7 Cust. Ct. 12, C. D. 522. The reason for this rule and the distinction to be made where the collector disobeys the order of the court was set forth in Smith v. United States, supra, as follows (p. 492):
We think it clear that in carrying out the mandate of the board the collector made no “decision” within section 14 of the customs administrative act. The rate of duty applicable to the cherries having been previously ascertained by him, the mandate of the board prescribed precisely his actions and there was nothing for him to determine or decide. He simply and only applied, or did not apply, in each case as directed by the board the unquestioned invoice value of *414certain charges in a class of cases, the determination of which class he had previously decided. Had the collector changed his previous decision as to the classification of the cherries, or had he disobeyed the mandate of the board by adding charges to a class of cases not included within the mandate, or extended the same to parts of the invoice not the subject of the decision, he would have gone beyond the letter of the mandate and made decision which would be the proper subject of protest, and to question the validity of which these protests would have been timely if sufficient. [Italics quoted.]
See also Roessler & Hasslacher Chemical Co. v. United States, 13 Ct. Cust. Appls. 451, T. D. 41347, where an appeal was taken from a favorable judgment of the trial court because the collector had refused to reliquidate in accordance therewith. The court dismissed the appeal, stating (pp. 455-456):
We are unable to understand how a modification of a favorable judgment will afford any relief to the appellant. This one is unambiguous and is not susceptible of more than one interpretation. The collector should have reliquidated in accordance therewith. But if he failed, or refused so to do, because of the existence of a doubt in his mind as to his duty under the circumstances, the matter might very properly have been called to the attention of the Board of General Appraisers for such action as was proper under the circumstances; or the appellant could have protested the collector’s reliquidation in the event that it did not conform to the judgment order of the hoard. [Italics supplied.]
In accordance with these views, judgment has often been rendered in cases where the collector has failed to follow the court’s mandate, sustaining the protest and directing the collector to reliquidate in conformity with the court’s original decision and judgment. United States v. Kurtz, Stuböeck & Co., supra; Frank P. Dow Co., Inc. v. United States, 69 Treas. Dec. 336, T. D. 48163; Aris Cloves, Inc. v. United States, supra; Maui Dry Good & Grocery Co., Ltd. v. United States, supra; Juillard Cockcroft Corp., etc. v. United States, supra, Moses Harvey Brotman et al. v. United States, 35 Cust. Ct. 351, Abstract 59580. In sustaining such a protest, the court is holding that the reliquidation is void and is directing the collector to follow the mandate of the court.
Without passing upon the question as to whether or not the plaintiffs herein might have another remedy, I find, in view of the cases cited, that, having chosen to raise the issue by way of protest against the collector’s reliquidation, they are entitled to a judgment directing the collector to reliquidate in accordance with the decision and judgment of this court in John Alban & Co., Inc., et al. v. United States, supra. The protests are sustained and judgment will be rendered for the plaintiffs.